Name: 88/510/EEC: Council Decision of 26 September 1988 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of wood, including cork, as a renewable raw material
 Type: Decision
 Subject Matter: research and intellectual property;  wood industry;  international affairs;  Europe;  European construction
 Date Published: 1988-10-07

 Avis juridique important|31988D051088/510/EEC: Council Decision of 26 September 1988 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of wood, including cork, as a renewable raw material Official Journal L 276 , 07/10/1988 P. 0005 - 0005COUNCIL DECISION of 26 September 1988 concerning the conclusion of a Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of wood, including cork, as a renewable raw material (88/510/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, by Decision 86/235/EEC (3), the Council adopted as research programme on materials (raw materials and advanced materials) (1986 to 1989) which includes a subprogramme on wood, including cork, as a renewable raw material; whereas Article 6 of that Decision authorizes the Commission to negotiate agreements with third States, in particular those involved in European cooperation in the field of scientific and technical research (COST), with a view to associating them fully or partly with this programme; Whereas, by Decision 87/177/EEC (4), the Council approved the conclusion on behalf of the European Economic Community of the Framework Agreement for scientific and technical cooperation between the European Communities and, among others, the Kingdom of Sweden; Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of wood, including cork, as a renewable raw material should be approved; Whereas the treaty does not provide, for the action concerned, powers, other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on research in the field of wood, including cork, as a renewable raw material is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 10 of the Agreement (5). Done at Brussels, 26 September 1988. For the Council The President Th. PANGALOS (6) OJ No C 51, 23. 2. 1988, p. 10. (7) OJ No C 167, 27. 6. 1988, p. 423. (8) OJ No L 159, 14. 6. 1986, p. 36. (9) OJ No L 71, 14. 3. 1987, p. 29. (10) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council. EWG:L000UMBE03.94 FF: 0UEN; SETUP: 01; Hoehe: 446 mm; 57 Zeilen; 2476 Zeichen; Bediener: HELM Pr.: C; Kunde: ................................